THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

             Daniel Hamrick, Petitioner,

             v.

             State of South Carolina, Respondent.

             Appellate Case No. 2015-002164


                          ON WRIT OF CERTIORARI



                           Appeal from Charleston County
                       Deadra L. Jefferson, Trial Court Judge
                  Larry B. Hyman Jr., Post-Conviction Relief Judge


                               Opinion No. 27886
                   Heard January 10, 2019 – Filed May 15, 2019


                                   REVERSED


             Appellate Defenders Jennifer Ellis Roberts and David
             Alexander, of Columbia, for Petitioner.

             Attorney General Alan McCrory Wilson and Senior
             Assistant Deputy Attorney General William M. Blitch Jr.,
             of Columbia, for Respondent.


JUSTICE FEW: This is a belated appeal of Daniel Hamrick's conviction for felony
driving under the influence resulting in great bodily injury. Hamrick argues the trial
court erred in (1) denying his motion to suppress test results from blood drawn
without a search warrant, (2) admitting the blood test results into evidence despite a
violation of the three-hour statutory time limit for drawing blood, (3) permitting a
police officer to give opinion testimony on accident reconstruction, and (4)
excluding from evidence a video recording of an experiment conducted by
Hamrick's expert in accident reconstruction. We find the trial court erred in
admitting the officer's opinion testimony. We reverse and remand to the court of
general sessions for a new trial.

      I.     Facts and Procedural History

Around 3:20 a.m. on November 14, 2011, Daniel Hamrick struck Ahmed Garland—
a road construction worker—while driving on U.S. Highway 17 in the town of
Mount Pleasant. Garland suffered permanent brain injuries as a result. The State
contends Hamrick struck Garland while Garland was stepping off of a paving
machine located behind a row of cones delineating the construction zone from the
designated lane of travel. Hamrick concedes he struck Garland, but contends it
happened in the lane of travel.

Within five minutes of the incident, Officer Daniel Eckert arrived at the scene and
administered first aid to Garland. Emergency medical service professionals arrived
at the scene less than ten minutes later, and Officer Eckert began interviewing
Hamrick and other witnesses. Several witnesses claimed to smell alcohol on
Hamrick's breath, and Hamrick admitted he drank one beer earlier in the morning.
Officer Eckert asked Hamrick to perform field sobriety tests, but Hamrick refused.
At 3:40 a.m., Officer Eckert informed Hamrick he was not free to leave. He
instructed Hamrick to remain by the front of Officer Eckert's car.

At 4:08 a.m., Officer Andrew Harris—the lead investigator—arrived. Officer Harris
interrogated Hamrick and instructed him to perform sobriety tests. Hamrick
performed the tests, which indicated to Officer Harris that Hamrick was intoxicated.
At 4:40 a.m., Officer Harris formally placed Hamrick under arrest, handcuffed him,
administered Miranda warnings to him, and directed officers to transport Hamrick
to the Mount Pleasant police station for a breathalyzer test.

When Hamrick arrived at the police station, the breathalyzer machine
malfunctioned. After the machine became operational, Hamrick refused to take a
breathalyzer test. Officers then took Hamrick to East Cooper Hospital, where at 6:55
a.m., they told Hamrick he was required to provide a blood sample pursuant to the
mandatory blood testing provision of subsection 56-5-2946(A) of the South Carolina
Code (2018), and the implied consent provision of subsection 56-5-2950(A) of the
South Carolina Code (2018). The officers did not seek a search warrant before
drawing Hamrick's blood. Hamrick's blood alcohol concentration measured .113
percent.

Prior to his 2013 trial, Hamrick filed a written motion to suppress the results of his
blood test. He argued the warrantless search the police conducted in drawing his
blood violated his Fourth Amendment rights because no exigency existed, and there
was no other applicable exception to the warrant requirement. He relied on Missouri
v. McNeely, 569 U.S. 141, 133 S. Ct. 1552, 185 L. Ed. 2d 696 (2013), decided six
months earlier, in which the Supreme Court of the United States held "the natural
metabolization of alcohol in the bloodstream [does not] present[] a per se exigency
that justifies an exception to the Fourth Amendment's warrant requirement for
nonconsensual blood testing." 569 U.S. at 145, 133 S. Ct. at 1556, 185 L. Ed. 2d at
702; see also 569 U.S. at 148, 133 S. Ct. at 1558, 185 L. Ed. 2d at 704 (restating that
"a blood sample . . . drawn from a defendant suspected of driving while under the
influence of alcohol" is a search under the Fourth Amendment (citing and quoting
Schmerber v. California, 384 U.S. 757, 767, 86 S. Ct. 1826, 1834, 16 L. Ed. 2d 908,
919 (1966))). The trial court conducted a hearing and considered all of the applicable
circumstances, as it was required to do under Schmerber and McNeely. At the
conclusion of the hearing, the court found the exigent circumstances exception
excused the warrant requirement on the unique facts presented, and denied the
motion to suppress. The court did not address whether the implied consent provision
of subsection 56-5-2950(A) excused the warrant requirement.

As an alternative ground for excluding the blood test results from trial, Hamrick
argued his blood was not drawn within three hours of Hamrick's arrest as mandated
by subsection 56-5-2950(A), which states blood samples "must be collected within
three hours of the arrest." Hamrick maintained he was under arrest by 3:40 a.m.,
when he refused to perform field sobriety tests and Officer Eckert informed him he
was not free to leave. The trial court rejected this argument and ruled Hamrick was
not under arrest until Officer Harris placed Hamrick in handcuffs and administered
Miranda warnings at 4:40 a.m.

During trial, Officer Harris testified he documented the point of impact inside the
construction zone, as opposed to inside the designated lane of travel. Woodrow
Poplin, a mechanical and civil engineer, testified as an expert witness for Hamrick.
Poplin testified Officer Harris's reported point of impact was incorrect because
Hamrick's car could not have reached that point without knocking over the cones
separating the lane of travel from the construction zone, or without hitting the paving
machine. Poplin testified, in his opinion, the collision occurred inside the designated
lane of travel. Hamrick offered into evidence a video of an experiment Poplin
conducted to determine whether it was possible for Hamrick's car to hit Garland
where Officer Harris testified the collision occurred without also hitting the cones
or the paving machine. The trial court permitted Poplin to testify about the
experiment, but excluded the video from evidence.

The jury found Hamrick guilty of felony driving under the influence resulting in
great bodily injury.1 The trial court sentenced Hamrick to fifteen years in prison.
Hamrick's trial counsel failed to appeal, and Hamrick filed a post-conviction relief
application alleging counsel was ineffective for not doing so. The post-conviction
relief court agreed, and granted Hamrick a belated direct appeal pursuant to White v.
State, 263 S.C. 110, 208 S.E.2d 35 (1974). As White requires,2 Hamrick filed a
petition for a writ of certiorari asking this Court to consider the belated appeal. We
transferred the petition to the court of appeals pursuant to Rule 243(l) of the South
Carolina Appellate Court Rules. The court of appeals granted certiorari to consider
Hamrick's appeal. The court of appeals then transferred the appeal to this Court
pursuant to Rules 203(d)(l)(A)(ii) and 204(a) of the South Carolina Appellate Court
Rules.3

        II.   Analysis

We begin with the trial court's error in permitting Officer Harris to give opinion
testimony on the subject of accident reconstruction. This error requires a new trial.
We will then address the admissibility of the video of Poplin's experiment and


1
    S.C. Code Ann. § 56-5-2945(A)(1) (2018).
2
  In Davis v. State, 288 S.C. 290, 342 S.E.2d 60 (1986), we set forth specific
procedures litigants should follow pursuing a belated direct appeal, which has now
become known as a White appeal. 288 S.C. at 291, 342 S.E.2d at 60; see also Rule
243(i), SCACR (entitled, "Special Procedures Where a White v. State Review Is
Sought").
3
  The court of appeals determined Hamrick's suppression argument raised issues
regarding the constitutionality of the mandatory testing requirement in subsection
56-5-2946(A), and thus the appeal must be heard by this Court pursuant to Rule
203(d)(l)(A)(ii).
Hamrick's challenges to the admissibility of his blood test results, as those issues
will necessarily arise on remand.

             A.     Officer Harris's Testimony

To prove Hamrick guilty of felony driving under the influence, in addition to proving
he was "under the influence of alcohol," the State must prove he committed "any act
forbidden by law or neglect[ed] any duty imposed by law in the driving of the motor
vehicle, which . . . proximately cause[d] great bodily injury . . . to another person."
§ 56-5-2945(A). The State sought to meet this requirement by proving three acts:
Hamrick was speeding, he failed to keep a proper lookout, and he struck Garland
outside the designated lane of travel. The State put significant—if not primary—
emphasis on proving Garland was located outside the designated lane of travel when
Hamrick struck him.

The State called several eyewitnesses who were on the scene when it happened.
However, none of them testified with specificity to where the impact occurred. The
State also called Officer Harris. From the outset of his testimony, the State attempted
to demonstrate Officer Harris's qualifications as an expert in accident reconstruction.
Throughout his testimony, the State pursued opinion testimony as to whether
Hamrick struck Garland in the designated lane of travel or within the construction
zone. The State asked, "Through your investigation and documentation of the scene
did you develop an approximate point of impact?" Before Officer Harris could
complete his answer, Hamrick objected, and the trial court sustained the objection.
The State then asked Officer Harris whether he "ma[de] any measurements." Officer
Harris's answer was not responsive, and conveyed his opinion on accident
reconstruction. He testified, "I marked a possible point of impact based on what
information I had been given." Hamrick objected, and the trial court again sustained
the objection. The solicitor changed the subject and finished Officer Harris's direct
examination on the question of whether Hamrick was intoxicated.

On cross-examination, Hamrick's counsel highlighted many of the deficiencies in
Officer Harris's qualifications in accident reconstruction and in the information
available to him regarding a specific point of impact. At several points, counsel got
Officer Harris to concede he wasn't sure of a point of impact. For example, as to a
specific point of impact, Officer Harris testified, "I'm not sure; you are right. I don't
have a point of impact."
On re-direct examination, the State resumed asking Officer Harris about his training
in accident reconstruction, including the reconstruction of "automobile pedestrian
collisions." As a part of his answer to questions about his qualifications, Officer
Harris began to explain his opinion on the trajectory of Garland's body after impact.
Hamrick objected on the basis of his qualifications. Then, for the first time, the State
requested the trial court find Officer Harris met the Rule 702, SCRE, qualification
requirement as an expert in accident reconstruction. After Hamrick pointed out
Officer Harris had never been found qualified as an expert before, the trial court held
an off-the-record conference. The trial court did not rule on the record whether
Officer Harris met the qualification requirement. The court stated only, "You may
proceed." As we held in State v. Council, 335 S.C. 1, 515 S.E.2d 508 (1999), "When
admitting [expert testimony4] under Rule 702, SCRE, the trial judge must find . . .
the expert witness is qualified . . . ." 335 S.C. at 20, 515 S.E.2d at 518 (emphasis
added).

The State continued attempting to elicit Officer Harris's opinion, asking, "Is there
enough evidence . . . to determine the point of impact," and "could you reach a
conclusion about point of impact." Even after Officer Harris answered "no" to those
questions, the State continued, "Combined with witness testimony and witness
statements taken from the scene, does that help you in making that sort of
conclusion," referring to Officer Harris's conclusion regarding the point of impact.
Hamrick continued to object, in an obvious effort to keep Officer Harris from giving
opinion testimony that the impact occurred in the construction zone.

The State then asked Officer Harris whether it was "possible" for Hamrick to have
swerved into the construction zone from the designated lane of travel and hit Garland
without hitting any cones or the paving machine. Hamrick's counsel immediately
stated, "Objection, Judge. . . . He's not been qualified to render such an opinion."
Finally, the trial court ruled, stating, "He investigated the accident. He has training
and experience. He does not have to be qualified as an expert to render a lay opinion
based on his rational perception." After another off-the-record discussion, the court


4
  In Council, we used the term "scientific evidence." Id. In subsequent decisions,
however, we made it clear the trial court's gatekeeping responsibility to make
findings as to the foundational elements of Rule 702—including whether the expert
meets the qualification requirement—applies to all expert testimony. See, e.g., State
v. White, 382 S.C. 265, 269, 676 S.E.2d 684, 686 (2009) (discussing the "Rule 702,
SCRE, qualifications" requirement in the context of non-scientific evidence).
again stated only, "You may proceed." In the testimony that followed, Officer Harris
never specifically identified a point of impact. He did, however, give his opinion
that the impact did not occur in the designated lane of travel, but occurred behind
the cones in the construction zone.

We find the trial court erred in two respects. First, the court incorrectly characterized
Officer Harris's testimony as "lay" opinion. Under Rule 701 of the South Carolina
Rules of Evidence, lay opinion is "limited to those opinions . . . rationally based on
the perception of the witness." Officer Harris arrived on the scene forty-eight
minutes after the incident occurred, and thus, he clearly did not perceive the location
of the impact.5 In addition, Rule 701 provides lay opinion is not admissible unless
"the witness is not testifying as an expert." See also Rule 701, SCRE (providing lay
opinion is "limited to those opinions . . . which . . . do not require special knowledge,
skill, experience or training"). Accident reconstruction requires expertise,6 and from
the outset, the State sought to establish Officer Harris's qualifications as an expert in
accident reconstruction. Officer Harris's testimony was not "lay" opinion, and the
trial court erred by characterizing it as such.

Second, the trial court failed to make the necessary findings that the State established
the foundation required by Rule 702. See Council, 335 S.C. at 20, 515 S.E.2d at
518. The State attempted to do this, but Hamrick repeatedly objected. The specific
issue Hamrick raised was whether Officer Harris met the requirement of "qualified
as an expert by knowledge, skill, experience, training, or education." Rule 702,
SCRE. When Hamrick objected to the testimony on this basis, the trial court


5
  See Jackson v. Price, 288 S.C. 377, 379-80, 342 S.E.2d 628, 629-30 (Ct. App.
1986) (error to permit highway patrolman—who arrived after the accident—to
testify as to point of impact (citing State v. Kelly, 285 S.C. 373, 374, 329 S.E.2d 442,
443 (1985) ("A police officer may not give his opinions as to the cause of an
accident. He may only testify regarding his direct observations unless he is qualified
as an expert."))). While Kelly and Jackson were decided before our Rules of
Evidence, the Note to Rule 701, SCRE, indicates the rule is consistent with prior
law. Rule 701, SCRE Note.
6
  See generally 31A Am. Jur. 2d Expert and Opinion Evidence § 255 (2012)
("Accident reconstruction experts . . . rely on knowledge and the application of the
principles of physics, engineering, or other sciences which are beyond the
understanding of the average juror." (footnotes omitted)).
conducted off-the-record discussions. Without putting any finding on the record,
the trial court permitted the State to proceed asking Officer Harris questions to elicit
his opinion as to the point of impact. The trial court's failure to make any finding on
the record was error.

Our review of the record convinces us Officer Harris did not possess the necessary
qualifications to give an opinion in accident reconstruction. His training in the field
was limited to a few courses he took over a period of several years. He had no other
training or education that would otherwise demonstrate he was qualified as an expert
to give an opinion on accident reconstruction. Accident reconstruction is a highly
technical and specialized field in which experts employ principles of engineering,
physics, and other knowledge to formulate opinions as to the movements and
interactions of vehicles and people, under circumstances lay people—even trained
officers—simply cannot understand. A law enforcement officer who attended
several classes on the subject does not possess the necessary qualifications to satisfy
the "qualified as an expert" element of the Rule 702 foundation. See State v. Ellis,
345 S.C. 175, 177-78, 547 S.E.2d 490, 491 (2001) (officer qualified as an expert in
crime scene processing and fingerprint identification was qualified to testify to
measurements taken at the scene, recovery of shell casings, and identification of
blood stains, but was not qualified to testify regarding the location and position of
the victim's body based on crime scene reconstruction); Kelly, 285 S.C. at 374, 329
S.E.2d at 443 ("A police officer may not give his opinions as to the cause of an
accident.").

Because Officer Harris gave opinion testimony on the subject of accident
reconstruction, and the State failed to lay the Rule 702 foundation for his testimony,
we find the trial court erred in admitting the testimony.

             B.     Harmless Error

We quickly dispense with any suggestion the trial court's error was harmless. Officer
Harris's opinion testimony was critical to the State's ability to prove an "act forbidden
by law" or that Hamrick "neglect[ed] any duty imposed by law in the driving of the
motor vehicle," and on that basis prove Hamrick "proximately cause[d] great bodily
injury" to Garland. § 56-5-2945(A). While the State also presented evidence
Hamrick was driving five miles per hour over the speed limit and failed to keep a
proper lookout, the burden of proving proximate cause would have been much more
difficult for the State to meet if the point of impact was in the lane of travel.
Therefore, we find the error in admitting Officer Harris's opinion testimony
regarding the point of impact could not have been harmless.

             C.     Video of Poplin's Experiment

To combat the State's theory the collision occurred inside the construction zone,
Hamrick called Poplin to testify about Poplin's investigation of the incident and his
opinion the point of impact was in Hamrick's designated travel lane. To test his
opinion, Poplin conducted an experiment to determine whether it was possible for
Hamrick to have struck Garland in the construction zone as reported by Officer
Harris. Poplin videotaped his experiment, and Hamrick's counsel sought to
introduce the video into evidence.

The trial court expressed concern over Hamrick offering the video into evidence as
an attempt to re-create the incident. The trial court stated, "[T]here's no concrete
evidence in the record as to what the point of contact would have been or was, and
. . . I cannot be assured of the accuracy of any re-enactment." The trial court stated,
"You normally have video animations if you're re-creating accidents . . . . But the
things that were problematic for me . . . [dealt] with the . . . human element in
driving . . . and just the subjective nature of it." The court also expressed concern
the video would mislead the jury. The court stated, "It is a re-creation. You want
the jury to believe that this is how it happened that night, and that is what becomes
problematic about it. Otherwise you wouldn't be seeking to put it in." The court
allowed Poplin to testify about the details of his experiment, but excluded the video
from evidence.

We find the trial court conducted an erroneous analysis of the admissibility of the
video. The proper analysis begins with the question of whether the evidence is
relevant. See Rule 402, SCRE ("All relevant evidence is admissible . . . ."). Rule
401 provides evidence is relevant if it has "any tendency to make the existence of
any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence." Rule 401, SCRE. The video
of Poplin's experiment was clearly relevant because the video tended to prove
Hamrick could not have struck Garland in the construction zone as the State claimed
he did. Rule 402 also provides relevant evidence may be excluded "as otherwise
provided by . . . these rules" or another provision of law. However, we do not see
that any of the trial court's concerns justify excluding the video from evidence under
the rules or any other provision of law.
First, we disagree with the trial court's characterization of the video as a re-creation
or demonstration of how the incident happened. Certainly, Hamrick offered Poplin's
opinion testimony generally to demonstrate how the incident did happen. But the
video was offered to prove how the incident did not happen. It was substantive
evidence—not demonstrative—offered to prove Hamrick's car could not have struck
Garland inside the construction zone—as Officer Harris testified it had—without
also knocking over the cones or striking the paving machine. See 2 Michael H.
Graham, Handbook of Federal Evidence § 401:10 (8th ed. 2018) ("The results of
experiments are substantive evidence, . . . . Sometimes the purpose of the
experiment is to determine how a particular event . . . did not occur." (footnote
omitted)). As substantive, relevant evidence, the trial court did not have the
discretion to exclude the video except in reliance upon a specific, applicable rule or
other provision of law.

Further, if the trial court was concerned the video would mislead the jury, it was
required to conduct an on-the-record Rule 403 analysis. See Rule 403, SCRE
("Although relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
the jury . . . ."); State v. Spears, 403 S.C. 247, 254, 742 S.E.2d 878, 881 (Ct. App.
2013) (holding "the trial court erred by failing to conduct an on-the-record Rule 403
balancing test"). The State made the "possibility" of Hamrick hitting Garland in the
construction zone an issue through the testimony of Officer Harris. Poplin testified
the experiment showed it was not possible for the impact to have occurred in the
construction zone. The probative value of Poplin's video included showing the jury
whether Poplin aggressively attempted to make the vehicle do what Officer Harris
testified it did, and whether Poplin placed the cones and paver to accurately represent
their location on the night of the incident. The trial court did not analyze this or any
other probative value.

Because we reverse on the error of the admission of Officer Harris's opinion
testimony, and because the probative value of Poplin's video may be different in the
absence of that testimony, it is not necessary for us to rule whether the trial court
abused its discretion in excluding the video. On remand, however, the trial court
should consider the State's objections to the video under the proper legal framework.

             D.     Motion to Suppress Blood Test Results

The State offered the results of Hamrick's blood test as part of its effort to prove
Hamrick was "under the influence of alcohol" as required by subsection 56-5-
2945(A). Hamrick moved to exclude the results for a statutory violation, and to
suppress the results for a constitutional violation. We address each argument in turn.

                  i.      Three-Hour Statutory Requirement

We first discuss Hamrick's motion to exclude the test results based on the timing
requirement in subsection 56-5-2950(A), which provides samples other than breath
samples "must be collected within three hours of the arrest." We find the trial court
did not err in refusing to exclude the test results on this ground. Even if Hamrick's
arrest occurred outside of the three-hour statutory timeframe, the only exclusionary
provision that could apply is set forth in subsection 56-5-2950(J) of the South
Carolina Code (2018), which provides,

             The failure to follow policies, procedures, and regulations,
             or the provisions of this section, shall result in the
             exclusion from evidence of any test results, if the trial
             judge or hearing officer finds that this failure materially
             affected the accuracy or reliability of the test results or the
             fairness of the testing procedure . . . .

§ 56-5-2950(J). It is not clear to us how the failure to draw Hamrick's blood within
three hours of his arrest "materially affected the accuracy or reliability of the test
results or the fairness of the testing procedure." There is no evidence the delay in
drawing Hamrick's blood resulted in anything but a test result showing a lower blood
alcohol concentration than would have been shown if the test were timely conducted.
See generally McNeely, 569 U.S. at 145, 133 S. Ct. at 1556, 185 L. Ed. 2d at 702
(discussing "the natural metabolization of alcohol in the bloodstream"). There is no
suggestion of any other problem with the testing procedures. Therefore, the trial
court did not err in refusing to exclude the blood test results on this basis.

                 ii.      Fourth Amendment Ground for Suppression

Hamrick argued the test results should be suppressed because his blood was drawn
without a warrant, in violation of the Fourth Amendment. We find that even if there
was a Fourth Amendment violation, the good-faith exception to the exclusionary
rule applies, and therefore, the test results will not be suppressed.

The "compulsory administration of a blood test . . . plainly involves the broadly
conceived reach of a search and seizure under the Fourth Amendment." Schmerber,
384 U.S. at 767, 86 S. Ct. at 1834, 16 L. Ed. 2d at 918. "In the absence of a warrant,
a search is reasonable only if it falls within a specific exception to the warrant
requirement." Riley v. California, 573 U.S. 373, 382, 134 S. Ct. 2473, 2482, 189 L.
Ed. 2d 430, 439 (2014); see also State v. Weaver, 374 S.C. 313, 319, 649 S.E.2d
479, 482 (2007) ("[A] warrantless search will withstand constitutional scrutiny
where the search falls within one of several well-recognized exceptions to the
warrant requirement.").

There are two exceptions to the warrant requirement that could be applicable in this
case—consent and exigent circumstances. See generally State v. Counts, 413 S.C.
153, 163, 776 S.E.2d 59, 65 (2015) (providing "consent" and "exigent
circumstances" are recognized exceptions to the warrant requirement). The exigent
circumstances exception "'applies when the exigencies of the situation make the
needs of law enforcement so compelling that a warrantless search is objectively
reasonable under the Fourth Amendment.'" McNeely, 569 U.S. at 148-49, 133 S. Ct.
at 1558, 185 L. Ed. 2d at 704 (quoting Kentucky v. King, 563 U.S. 452, 460, 131 S.
Ct. 1849, 1856, 179 L. Ed. 2d 865, 874-75 (2011)). As to consent, pursuant to South
Carolina's implied consent statute, subsection 56-5-2950(A), Hamrick is deemed by
law to have consented to have his blood drawn by virtue of driving a motor vehicle
in South Carolina, unless he withdraws his consent as contemplated in subsection
56-5-2950(H).

The exclusionary rule is a "judicially created remedy" for a Fourth Amendment
violation. Davis v. United States, 564 U.S. 229, 238, 131 S. Ct. 2419, 2427, 180 L.
Ed. 2d 285, 294 (2011). "[T]he sole purpose of the exclusionary rule is to deter
misconduct by law enforcement." 564 U.S. at 246, 131 S. Ct. at 2432, 180 L. Ed.
2d at 300. The rule does not apply "when the police act with an objectively
'reasonable good-faith belief' that their conduct is lawful." 564 U.S. at 238, 131 S.
Ct. at 2427, 180 L. Ed. 2d at 295. "Where there is no misconduct, and thus no
deterrent purpose to be served, suppression of the evidence is an unduly harsh
sanction." State v. Adams, 409 S.C. 641, 653, 763 S.E.2d 341, 348 (2014).

When the officers made the decision to draw Hamrick's blood without a warrant, the
law appeared to support the existence of exigent circumstances and the validity of
statutory implied consent. There is nothing in this record that in any way suggests
the officers did not "act with an objectively 'reasonable good-faith belief' that their
conduct is lawful." Therefore, we decline to address whether the exigent
circumstances or consent exceptions to the warrant requirement applied on the facts
of this case, because even if we found no exception applied, we would find the good-
faith exception to the exclusionary rule forecloses suppression.

      III.   Conclusion

We REVERSE Hamrick's conviction for felony driving under the influence
resulting in great bodily injury and remand for a new trial.

REVERSED.

BEATTY, C.J., KITTREDGE, JAMES, JJ., and Acting Justice Thomas E.
Huff, concur.